Case 5:19-cv-02045-FMO-MAA Document 26 Filed 06/25/20 Page 1 of 2 Page ID #:181
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02045-FMO (MAA)                                           Date: June 25, 2020
Title       Daquan Eli Tribble v. E. West et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On April 7, 2020, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend (“Order”). (Order, ECF No. 23.) In the Order, the Court
ordered Plaintiff Daquan Eli Tribble (“Plaintiff”) to, no later than sixty days after the date of the
Order, either file a Second Amended Complaint (“SAC”) that corrected the deficiencies outlined in
the Order or advise the Court that Plaintiff does not intend to file a SAC. (Id., at 19.) The Court
explicitly cautioned Plaintiff that “failure to timely file a SAC, or timely advise the Court that
Plaintiff does not intend to file a SAC, will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).” (Id., at 20.)

        On April 9, 2020, Plaintiff notified the Court of his change of address, updating his address
to an apartment in Adelanto (“Notice”). (Notice, ECF No. 24.) Based on the Notice, it appeared
that Plaintiff had been released from prison. On April 14, 2020, the Court: (1) ordered Plaintiff to
submit an updated Request to Proceed In Forma Pauperis, so that the Court could reassess
Plaintiff’s indigency after his incarceration; and (2) sent a copy of the Order to Plaintiff’s new
address. (ECF No. 25.)

       To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff also has not filed an updated Request to
Proceed In Forma Pauperis. Plaintiff is ORDERED TO SHOW CAUSE by July 27, 2020 why
the Court should not recommend that the case be dismissed for want of prosecution and/or failure to
comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:19-cv-02045-FMO-MAA Document 26 Filed 06/25/20 Page 2 of 2 Page ID #:182
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02045-FMO (MAA)                                      Date: June 25, 2020
Title       Daquan Eli Tribble v. E. West et al.


a Notice of Dismissal on or before that date, this Order to Show Cause will be discharged, and no
additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment
Notice of Dismissal




                                                                       Time in Court:        0:00
                                                                 Initials of Preparer:       JM


CV-90 (03/15)                         Civil Minutes – General                            Page 2 of 2
